[Cite as State v. Battigaglia, 2021-Ohio-2758.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                        JUDGES:
                                                     Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                           Hon. John W. Wise, J.
                                                     Hon. Earle E. Wise, Jr., J.
-vs-
                                                     Case Nos. 2020CA00157 and
ROMERO A. BATTIGAGLIA                                2020CA00158

        Defendant-Appellant                          OPINION




CHARACTER OF PROCEEDING:                          Criminal Appeal from the Canton Municipal
                                                  Court, Case Nos. 209CRB04467 and
                                                  2009TRC07560


JUDGMENT:                                         Affirmed



DATE OF JUDGMENT ENTRY:                           August 10, 2021



APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

KRISTEN BATES AYLWARD                             ROMERO BATTIGAGLIA
CANTON LAW DIRECTOR                               PRO SE
JASON P. REESE                                    LONDON CORR. INSTITUTION
CANTON CITY PROSECUTOR                            1580 State Route 56 SW
SETH A. MARCUM                                    London, Ohio 43140
ASSISTANT CITY PROSECUTOR
218 Cleveland Avenue, SW
Canton, Ohio 44702
Stark County, Case No. 2020CA00157 and 2020CA00158                                    2


Wise, John, J.

    {¶1}     Appellant, Romero A. Battigaglia, appeals the decision of the Canton

Municipal Court, which denied Appellant’s Motion to Vacate Costs and Fines. The

Appellee is the State of Ohio. The following facts give rise to this appeal.

                          FACTS AND PROCEDURAL HISTORY

    {¶2}     On July 21, 2020, Appellant filed Motions to Vacate Costs and Fines to lift

the court’s arrest warrant for case numbers 2009 TRC 07560 and 2009 CRB 04667.

    {¶3}     On September 8, 2020, the trial court denied Appellant’s Motions to Vacate

Costs and Fines.

    {¶4}     On November 5, 2020, Appellant filed Notices of Appeal for both cases.

    {¶5}     On March 22, 2021, the cases were ordered consolidated by the trial court.

    {¶6}     On April 30, 2021, the trial court reduced the fines and costs to a civil

judgment, and the bench warrant was cancelled.

    {¶7}     On May 3, 2021, Appellee filed a Motion to Dismiss with this Court.

                                ASSIGNMENTS OF ERROR

    {¶8}     In Appellant’s November 5, 2020, appeal, Appellant raises the following

Assignment of Error:

    {¶9}     “I. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED

APPELLANT’S MOTION TO VACATE COST AND FINES WITHOUT FIRST

DETERMINING IF THE AMOUNT OWING TO THE COURT IS DUE AND

UNCOLLECTABLE, IN WHOLE OR IN PART.”
Stark County, Case Nos. 2020CA00157 and 2020CA00158                                         3


                                          ANALYSIS.

   {¶10}     Appellee raises the issue that this Court does not have jurisdiction to

consider Appellant’s Assignment of Error because it is moot based on the costs and fines

being reduced to a civil judgment and the bench warrant being cancelled. We agree.

   {¶11}     “Mootness is a jurisdictional question because the Court ‘is not empowered

to decide moot questions or abstract propositions.’ ” State v. Feister, 5th Dist. Tuscarawas

No. 2018 AP 01 0005, 2018-Ohio-2336, ¶28 quoting United States v. Alaska S.S. Co.,

253 U.S. 113, 116, 40 S.Ct. 448, 449, 64 L.E. 808 (1920), quoting California v. San Pablo

& Tulare R. Co., 149 U.S. 308, 314, 13 S.Ct. 876, 878, 37 L.Ed. 747 (1893); Accord,

North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971).

   {¶12}     Ohio courts have long exercised judicial restraint in cases that are not actual

controversies. Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371, 372 (1970). No

actual controversy exists where a case has been rendered moot by an outside event. “It

is not the duty of the court to answer moot questions, and when, pending proceedings in

error in this court, an event occurs without the fault of either party, which renders it

impossible for the court to grant any relief, it will dismiss the petition in error.” Miner v.

Witt, 82 Ohio St. 237, 92 N.E. 21 (1910), syllabus; Tschantz v. Ferguson, 57 Ohio St.3d

131, 133, 566 N.E.2d 655 (1991).
Stark County, Case Nos. 2020CA00157 and 2020CA00158                                     4


    {¶13}    The trial court reduced all costs and fines to a civil judgment and cancelled

Appellant’s bench warrant providing Appellant with relief which he sought. Because the

relief sought by Appellant has already been obtained, we find this appeal to be moot.

    {¶14}     For the foregoing reasons, the instant appeal is hereby dismissed as moot.



By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, J., concur.




JWW/br 0809